DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6, 13, 15 and 19 are objected to because of the following informalities: 
In claim 2, line 2, "a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 3, line 4, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 4, line 6, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 5, line 6, “a plurality of gate lines” should be “the plurality of gate lines”
In claim 5, line 7, “a width” should be “the width”
In claim 5, line , delete 104
In claim 5, line 13, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 5, line 13, “a plurality of light non-emitting regions” should be "the plurality of light non-emitting regions"
In claim 6
In claim 6, line 12, “a plurality of target light guide bars” should be "the plurality of target light guide bars"
In claim 6, line 14, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 11, line 1, “a two-dimensional image display mode” should be “the two-dimensional image display mode”
In claim 12, line 1, “a light guide grating pitch adjuster” should be “the light guide grating pitch adjuster”
In claim 12, line 2, “an image display command” should be “the image display command”
In claim 13, line 6, “a plurality of light guide bars” should be “the plurality of light guide bars”
In claim 15, line 2, “a plurality of light guide bars” should be “the plurality of light guide bars”
In claim 15, line 8, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 15, line 9, “a plurality of light non-emitting regions” should be "the plurality of light non-emitting regions"
In claim 15, line 15, “a plurality of light emitting regions” should be "the plurality of light emitting regions"
In claim 15
In claim 19, line 2, “a plurality of light guide bars” should be “the plurality of light guide bars”
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claim(s) 1-4, 11-12, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 20150346498) and in view of Song (US 20150029584).

	Regarding claim 1, Feng teaches (Original) a display panel (Zhong: i.e. liquid crystal panel – figs. 1, 5, para. 0088), comprising: 

an array substrate (Zhong: i.e. array substrate 340 – fig. 5, paras. 0051, 0090);

	a light guide grating layer (Zhong: i.e. grating array 200 – figs. 1, 3-4, paras. 0060, 0065); and wherein the light guide grating layer in 

	a three-dimensional image … (Zhong: i.e. stereoscopic display – figs. 6a-6f, 7, para. 0062) is configured to have 

	a plurality of light emitting regions (Zhong: i.e. backlight strip 111 emits light and the rest backlight strips do not emit light – figs. 6a-6f, 7, para. 0112) and

	a plurality of light non-emitting regions (Zhong: i.e. backlight strip 111 emits light and the rest backlight strips do not emit light – figs. 6a-6f, 7, para. 0112) alternately arranged (Zhong: i.e. plurality of backlight strips in the groups of backlight strips are alternately lit up – fig. 2, para. 0066), thereby forming a grating (Zhong: i.e. grating array 200, grating formed by the first polarization strip 211a and the second polarization strip 211b – fig. 2, paras. 0060, 0065, 0067, 0112) and the light guide grating layer is configured to 

	emit light from the plurality of light emitting regions (Zhong: i.e. backlight strip 111 emits light and the rest backlight strips do not emit light – figs. 6a-6f, 7, para. 0112), and configured not to emit light form the plurality of light non-emitting regions (Zhong: i.e. backlight strip 111 emits light and the rest backlight strips do not emit light – figs. 6a-6f, 7, para. 0112), thereby 

	displaying a three-dimensional image (Zhong: i.e. stereoscopic display, each viewpoint corresponds to one disparity image, thus a stereoscopic display effect can be achieved, an image displayed on the liquid crystal panel can be seen from the two preset viewpoints – paras. 0059, 0062) in the display panel.  

	However, Feng does not teach display mode.

Also in the same field of endeavor, Song (US 20150029584) discloses the following claim limitations: display mode (Song: i.e. display device 12 may be coupled with signal source 13 to display two-dimensional (2D) images and 3D images, 2D/3D switching may be controlled by controller 11 during operation – paras. 0028, 0034).
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Display Device System, as disclosed by Feng, and further incorporate display mode, as Song, for the benefit of a display device being coupled with a signal source 13 to display two-dimensional (2D) images and 3D images (Song: para. 0028).

	Regarding claim 2, Zhong and Song teach (Original) The display panel of claim 1, further comprising 
	a light guide grating pitch adjuster (Song: i.e. grating pitch – para. 0064) configured to adjust a pitch (Song: i.e. grating pitch of the parallax barrier grating can be controlled or adjusted – para. 0064) of a plurality of light emitting regions in the light guide grating layer in response to 

	a change (Song: i.e. different viewing distances – para. 0064) of an actual viewing distance (Zhong: i.e. preset optimal viewing distance L, distance between two eyes, optimal viewing point 1-6 – fig. 7) between a plurality of view zones (Zhong: i.e. optimal viewing point 1-6 – fig. 7, para. 0064) and the display panel 

The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches (Original) The display panel of claim 2, wherein the light guide grating pitch adjuster is configured to, 
	upon receiving an image display command (Song: i.e. display device 12 may be coupled with signal source 13 to display two-dimensional (2D) images and 3D images – para. 0028) for displaying image in the three-dimensional image display mode (Song: i.e. display device 12 may be coupled with signal source 13 to display two-dimensional (2D) images and 3D images – para. 0028), 

acquire the actual viewing distance between the plurality of view zones and the display panel (Feng: i.e. optimal viewing distance L – fig. 7, para. 0064), and configured to 

	adjust the pitch of a plurality of light emitting regions in the light guide grating layer (Song: i.e. grating pitch of the parallax barrier grating can be controlled or adjusted – para. 0064) based on the actual viewing distance (Zhong: i.e. preset optimal viewing distance L, distance between two eyes, optimal viewing point 1-6 – fig. 7; Song: i.e. grating pitch of the parallax barrier grating can be controlled or adjusted dynamically to suit the requirements of different viewing distances – para. 0064).  

The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches the display panel of any one of claims 2 or 3, wherein the light guide grating pitch adjuster is configured to 

	control formation of the plurality of light emitting regions in the light guide grating layer (Song: i.e. grating width or grating pitch of the parallax barrier grating can be controlled or adjusted dynamically to suit the requirements of different viewing distances – para. 0064); and 

	adjust a width (Song: i.e. grating width or grating pitch of the parallax barrier grating can be controlled or adjusted dynamically to suit the requirements of different viewing distances – para. 0064) of each of the plurality of light emitting regions in the light guide grating layer and the pitch of a plurality of light emitting regions in the light guide grating layer 

	in real time (Song: i.e. parallax barrier can be arbitrarily adjusted in real time – para. 0070) in response to the change of the actual viewing distance in real time (Song: i.e. grating width or grating pitch of the parallax barrier grating can be controlled or adjusted dynamically to suit the requirements of different viewing distances – para. 0064).

The same motivation for claim 4 is applied as above for claim 1.

	Regarding claim 11, Zhong and Song teach the display panel of claim 1, wherein the light guide grating layer in a two-dimensional image display mode is configured to have 

	a substantially continuous single light emitting region throughout the light guide grating layer (Song: i.e. device 10 may be dynamically configured to be transparent without light refraction such that optical device 10 does not change entering lights and display system 100 displays 2D images – para. 0034).

The same motivation for claim 11 is applied as above for claim 1.

Regarding claim 12, the claim(s) recites analogous limitations to claim(s) 2 and 11 above, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 1-4 above, and is/are therefore rejected on the same premise.

claim 18, the claim(s) recites analogous limitations to claim(s) 12 above, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 5-10, 13, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the objection issues are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is 571-270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/PATRICIA I YOUNG/Examiner, Art Unit 2488                                                                                                                                                                                                        04/22/2021